Case 13-42660        Doc 56     Filed 12/11/18     Entered 12/11/18 09:53:09          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-42660
         Ray A Jackson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/31/2013.

         2) The plan was confirmed on 03/28/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 08/27/2018.

         6) Number of months from filing to last payment: 58.

         7) Number of months case was pending: 61.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,710.00.

         10) Amount of unsecured claims discharged without payment: $82,500.47.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-42660       Doc 56      Filed 12/11/18    Entered 12/11/18 09:53:09                 Desc         Page 2
                                                 of 4



 Receipts:

         Total paid by or on behalf of the debtor            $50,112.22
         Less amount refunded to debtor                         $612.22

 NET RECEIPTS:                                                                                  $49,500.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $0.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                     $2,290.42
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                $2,290.42

 Attorney fees paid and disclosed by debtor:                   $0.00


 Scheduled Creditors:
 Creditor                                     Claim         Claim            Claim        Principal      Int.
 Name                               Class   Scheduled      Asserted         Allowed         Paid         Paid
 CALIBER HOME LOANS INC         Unsecured           0.00          0.00             0.00           0.00       0.00
 CAPITAL ONE AUTO FINANCE       Secured       16,275.00     16,275.00        16,275.00      16,275.00     534.61
 CAPITAL ONE AUTO FINANCE       Unsecured            NA       5,179.21         5,179.21        102.70        0.00
 DIRECTV                        Unsecured         801.00        801.31           801.31          15.89       0.00
 ECAST SETTLEMENT CORPORATION Unsecured              NA     18,220.75        18,220.75         361.32        0.00
 INTERNAL REVENUE SERVICE       Priority      29,000.00     28,103.08        28,103.08      28,103.08        0.00
 INTERNAL REVENUE SERVICE       Unsecured            NA       1,931.68         1,931.68          38.31       0.00
 JEFFERY M LEVING LTD           Unsecured     15,232.00     15,744.81        15,744.81         312.22        0.00
 LVNV FUNDING                   Unsecured            NA       1,217.85         1,217.85          24.15       0.00
 MABLE JACKSON                  Priority            0.00           NA               NA            0.00       0.00
 NICOR GAS                      Unsecured      1,500.00       1,509.23         1,509.23          29.93       0.00
 PYOD                           Unsecured         193.00        190.93           190.93           3.79       0.00
 SALLIE MAE INC                 Unsecured            NA       7,323.89         7,323.89        145.23        0.00
 SALLIE MAE INC                 Unsecured            NA       4,494.20         4,494.20          89.12       0.00
 SALLIE MAE INC                 Unsecured            NA     17,063.51        17,063.51         338.37        0.00
 VERIZON WIRELESS               Unsecured         845.00           NA               NA            0.00       0.00
 SPRINT/ANDERSON FINANCIAL      Unsecured         206.00           NA               NA            0.00       0.00
 ST JAMES HOSPITAL AND HEALTH   Unsecured         100.00           NA               NA            0.00       0.00
 AQUA PENNSYLVANIA/NCO FINANC Unsecured           190.00           NA               NA            0.00       0.00
 CAPITAL ONE-MITSUBISHI         Unsecured      1,517.00            NA               NA            0.00       0.00
 CITY OF CHICAGO DEPARTMENT OF Unsecured          200.00           NA               NA            0.00       0.00
 COMMUNITY AMERICA CREDIT UNIO Unsecured          206.00           NA               NA            0.00       0.00
 EQUABLE ASCENT FINANCE WELLS Unsecured       22,005.00            NA               NA            0.00       0.00
 ILLINOIS TOLLWAY               Unsecured         282.60           NA               NA            0.00       0.00
 VILLAGE OF LYNWOOD PHOTO ENFO Unsecured          100.00           NA               NA            0.00       0.00
 VILLAGE OF CHICAGO HEIGHTS PHO Unsecured         100.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-42660      Doc 56   Filed 12/11/18    Entered 12/11/18 09:53:09             Desc          Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim        Claim         Claim        Principal        Int.
 Name                          Class    Scheduled     Asserted      Allowed         Paid           Paid
 UNITED STUDENT AID FUNDS   Unsecured     24,773.74      3,338.57      3,338.57          66.20         0.00
 UNITED STUDENT AID FUNDS   Unsecured           NA     25,711.33     25,711.33         509.86          0.00
 US BANK                    Unsecured     11,529.00    13,101.21     13,101.21         259.80          0.00


 Summary of Disbursements to Creditors:
                                                        Claim           Principal                Interest
                                                      Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                $0.00              $0.00                    $0.00
       Mortgage Arrearage                              $0.00              $0.00                    $0.00
       Debt Secured by Vehicle                    $16,275.00         $16,275.00                  $534.61
       All Other Secured                               $0.00              $0.00                    $0.00
 TOTAL SECURED:                                   $16,275.00         $16,275.00                  $534.61

 Priority Unsecured Payments:
        Domestic Support Arrearage                     $0.00              $0.00                    $0.00
        Domestic Support Ongoing                       $0.00              $0.00                    $0.00
        All Other Priority                        $28,103.08         $28,103.08                    $0.00
 TOTAL PRIORITY:                                  $28,103.08         $28,103.08                    $0.00

 GENERAL UNSECURED PAYMENTS:                     $115,828.48           $2,296.89                   $0.00


 Disbursements:

        Expenses of Administration                      $2,290.42
        Disbursements to Creditors                     $47,209.58

 TOTAL DISBURSEMENTS :                                                                  $49,500.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-42660        Doc 56      Filed 12/11/18     Entered 12/11/18 09:53:09            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
